EMPLOYMENT AGREEMENT This Employment Agreement (“Employment Agreement “) is made this 30th day of June, 2010 by and between Unify Corporation, a Delaware corporation (the “Company”), and Kurt Jensen (“Employee”). Capitalized terms used, but not otherwise defined, herein shall have the meanings ascribed to them in that certain Agreement and Plan of Merger, dated June 29, 2010 (the “Merger Agreement”), by and among the Company, Unify Acquisition Corp., a California corporation, Strategic Office Solutions, Inc., a California corporation (“SOS”) and the shareholders of SOS. WHEREAS, Employee has been employed by SOS prior to the Effective Time, and desires to be employed by the Company; and WHEREAS, Employee’s agreement to be employed by the Company after the consummation of the transactions contemplated by the Merger Agreement is a condition precedent to the Company’s willingness to enter into the Merger Agreement and a material inducement to the Company to enter into the Employment Agreement; and WHEREAS, both parties desire to enter into this Employment Agreement to evidence the terms and conditions of such employment. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and promises in this Employment Agreement, the parties agree as follows: 1. EMPLOYMENT. The Company agrees that it will employ Employee and Employee agrees to be employed by the Company upon the terms and conditions of this Employment Agreement. Employee hereby represents and warrants that neither Employee’s entry into this Employment Agreement nor Employee’s performance of Employee’s obligations hereunder will conflict with or result in a breach of the terms, conditions or provisions of any other agreement or obligation of any nature to which Employee is a party or by which Employee is bound, including, without limitation, any development agreement, non-competition agreement or confidentiality agreement previously entered into by Employee. 2. TERM OF EMPLOYMENT. The term of Employee’s employment under this Employment Agreement will commence on the date of this Employment Agreement and will continue until the third anniversary of the date hereof (the “Employment Term”). The term may be extended for additional one-year terms upon mutual agreement between the Company and Employee. Notwithstanding anything to the contrary contained herein, the Employment Term is subject to termination pursuant to Section 13 below. 3. POSITION AND RESPONSIBILITIES. Employee will be employed as the Chief Operating Officer of the Company. Employee shall report to and be subject to the direction of the Chief Executive Officer and the Board of Directors of the Company. Employee shall perform and discharge such duties and responsibilities for the Company as the Chief Executive Officer and/or the Board of Directors may from time to time reasonably assign to Employee. 4. COMMITMENT. During the Employment Term, Employee shall devote Employee’s full business time, attention, skill and efforts to the faithful performance of Employee’s duties herein, and shall perform the duties and carry out the responsibilities assigned to Employee, to the best of Employee’s ability, in a diligent, trustworthy, businesslike and efficient manner for the purpose of advancing the interests of the Company. Employee acknowledges that Employee’s duties and responsibilities will require Employee’s full-time business efforts and agrees that during the Employment Term Employee will not engage in any outside business activities except to the extent that prior written approval has been given by the Chief Executive Officer of the Company for specific activities that do not conflict with the Company’s interests or interfere with the performance of Employee’s duties hereunder. 5. COMPENSATION 5.1 During the Employment Term, the Company shall pay to Employee a base salary (the “Base Salary”) at the rate of $325,000 per year, payable at the Company’s regular employee payroll intervals, subject to increase pursuant to the Company’s standard policies and approval of the Compensation Committee of the Board of Directors of the Company. 5.2 In addition to the Base Salary, during the Employment Term, Employee shall be eligible for a bonus (the “Bonus”) each year. The Bonus shall consist of an annual performance bonus of up to fifty-five percent (55%) of Employee’s Base Salary, with the terms, conditions and performance goals of the Bonus established by agreement of Employee and the Company’s Chief Executive Officer subject to approval of the Compensation Committee of the Board of Directors of the Company. The annual Bonus shall be payable by the Company at the same time the other executives of Unify are paid a performance bonus, typically during the month of July. 5.3 In addition, the Employee shall receive an additional payment on each pay period so divided to equal $175,000 for the twelve month period beginning on the Effective Date of this Agreement. For the second twelve month period of the Employment Term, Employee will receive an additional payment on each pay period so divided to equal $87,500 for that twelve month period. 5.4 Employee shall also be eligible for stock options in the Company’s stock, with the exercise price equal to the fair market value at the date of issuance. The use of Long Term Equity Incentives (LTI) and the amount of the annual LTI is determined by the Compensation Committee on an annual basis depending on Company financial performance, the compensation survey results and changes in the Committee’s compensation philosophies. The option exercise price and number of shares will be finalized on the grant date of the stock option and the vesting schedule will be monthly over 48 months with a 1/48th share of the total grant vesting each month beginning on the date of the grant. The Company currently has a limitation on the number of stock options shares that can be issued in a fiscal year. Employee has agreed to receive an additional cash performance bonus in-lieu of an annual stock option grant (the “Extra Bonus) until such time as the option shares limitation is modified or eliminated and no longer affects the option shares available for grant. Therefore, for any fiscal years that Employee is to receive the Extra Bonus, Employee will receive approximately 30% of the value of that year’s annual stock option grant (that would have been granted to Employee in accordance with the Compensation Committee’s philosophy and market surveys were it not for the option shares limitation) as an additional performance cash bonus based on the EBITDA attainment. The Extra Bonus will be in addition to the Bonus outlined in Section 5.2. For fiscal 2011, the Extra Bonus will be $101,000 representing 30% of the approximate option value of $337,000. 2 5.5 All compensation payable to Employee hereunder is stated in gross amount and shall be subject to all applicable withholding taxes, other normal payroll and any other amounts required by law to be withheld. 6. BENEFIT PLANS. During the Employment Term, Employee will be entitled to receive benefits and participate in benefit plans at the same level and to the same extent as other executives of the Company (subject to any applicable waiting periods and other restrictions). 7. VACATION. Employee shall be entitled to vacation time in accordance with Company policy, but in no event less than four (4) weeks annually. Employee shall make good faith efforts to schedule vacations so as to least conflict with the conduct of the Company’s business and will give the Company adequate advance notice of Employee’s planned absences. 8. LOCATION OF EMPLOYMENT. Employee shall perform Employee’s duties under this Employment Agreement at the Company’s offices in San Francisco, California or in other such offices (if any) that the Company maintains within a reasonable commuting distance of Employee’s residence on the date of this Employment Agreement; provided, however, that Employee will be required to spend time at the Company’s offices in Sacramento, California as reasonably required by the Company. 9. CONFIDENTIALITY AND INVENTIONS. 9.1 Confidential Information. (a) Employee acknowledges that the Confidential Information (as defined below) constitutes a protectible business interest of the Company, and covenants and agrees that at all times during the period of Employee’s employment, and at all times after termination of such employment, Employee will not, directly or indirectly, disclose, furnish, make available or utilize any Confidential Information other than in the course of performing duties as an employee of the Company. Employee will abide by Company policies and rules as may be established from time to time by it for the protection of its Confidential Information.
